Citation Nr: 0124975	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  00-15 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for the 
residuals of a back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman

INTRODUCTION

The veteran had active service from December 1969 to March 
1974.

This appeal arises from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
Seattle, Washington, which denied the veteran's request to 
reopen his claim for service connection for the residuals of 
a back injury.  The RO subsequently reopened the veteran's 
claim and then denied the claim on the merits. 

A review of the record indicated that the RO denied 
entitlement to service connection in June 1976.  The veteran 
did not initiate an appeal from that decision.  The RO, in 
the June 2000 statement of the case, reopened the prior 
denial but denied entitlement to service connection on the 
merits.  However, according to Jackson v. Principi, No. 01-
7007 (Fed. Cir. Sept. 19, 2001) (also see Barnett v. Brown, 8 
Vet. App. 1 (1995); aff'd Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996)), the Board of Veterans' Appeals (Board) 
must make its own determination as to whether new and 
material evidence has been submitted to reopen a claim, 
regardless of the finding of the RO. Therefore, the issue has 
been characterized as noted on the title page.


FINDINGS OF FACT

1.  An RO decision in June 1976 denied entitlement to service 
connection for residuals of a back injury; the veteran did 
not initiate an appeal from that decision.

2.  The veteran has submitted evidence since the June 1976 
decision which was not previously of record, is not 
cumulative, and is both relevant and significant enough that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for residuals of a back 
injury.



CONCLUSION OF LAW

The evidence received since the rating decision dated in June 
1976 is new and material; the veteran's claim for service 
connection for the residuals of a back injury is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C.A. § 5107(a) (West Supp. 2001)).  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Barnett 
v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  It was 
specifically stated in the VCAA that nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See VCAA (codified as amended at 38 U.S.C.A. § 5103A(f) (West 
Supp. 2001)).  It is noted that regulations adopted by VA 
implementing the VCAA include changes to the standard for 
determining new and material evidence under 38 C.F.R. 
§ 3.156(a), and provides for limited assistance to claimants 
seeking to reopen previously denied claims.  VA's authority 
to provide such additional assistance is provided by 38 
U.S.C.A. § 5103A(g) (West Supp. 2001) which states that 
nothing in section 5103A precludes VA from providing such 
other assistance as the Secretary considers appropriate.  
However, these changes are applicable only to claims to 
reopen filed on or after August 29, 2001.  See 66 Fed. Reg. 
45620, 45628-45629.  Here, the veteran's claim was filed 
prior to August 29, 2001, and, as such, these changes are not 
applicable in the instant case.

The Board acknowledges that VBA Fast Letter No.01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  In any event, since the veteran's claim is 
reopened, VA's duty to assist is clearly triggered under the 
cited legal authority, and such is addressed in the remand 
below. 

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   
The veteran's claim for service connection for the residuals 
of a back injury had been denied in the unappealed June 1976 
RO decision.  The evidence which was of record at the time of 
the decision included the veteran's service medical records, 
reports of VA examinations and a report from a private 
physician.

The service medical records showed that the veteran reported 
in May 1970 that he injured his back when he fell 
approximately eight feet out of his rack.  In June 1970 he 
complained of spasms and of pain when turning his neck.  In 
July 1970 he reported lumbar pain.  On examination in 
February 1974 for separation from service the veteran's neck 
and spine were found to be normal.

At the time of a May 1976 VA general medical examination the 
veteran reported that he had a minor back sprain on the job 
in July 1975.  Following the general medical examination, the 
diagnosis was back strain, by history.  Later the same month 
a VA orthopedic examination was conducted.  He was reported 
to have a six year history of neck pain.  There was 
restricted range of motion secondary to pain and the 
impression was possible degenerative joint disease.

A private physician, in June 1976,  reported that the veteran 
had injured his neck and low back in service and that he was 
in constant pain.  The physician related that on examination 
there were no objective findings or any clinical evidence to 
support the complaint of pain.

The documents which have been made part of the record since 
the June 1976 RO decision denying the claim for service 
connection for the residuals of a back injury include 
additional private medical reports and testimony from the 
veteran at an August 2001 hearing on appeal.

In attempting to reopen his claim, the veteran again avers 
that he injured his back in service in 1970.  A veteran is 
entitled to compensation for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty.  38 U.S.C.A. § 1110.  "A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The medical evidence submitted in support of the veteran's 
application to reopen his claim includes a May 2000 medical 
statement and report from T.S., D.C.  This medical evidence 
states that the veteran experienced a fall in service and had 
had continuing headaches and neck pain.  There is also 
reference to a post-service back injury in 1976, resulting in 
residual disability.

The Board finds that the May 2000 chiropractor's statement 
lends some support to the veteran's claim that his current 
disability is the result of the injury sustained during 
service, was not previously of record, is not cumulative, and 
is both relevant and significant enough that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for residuals of a back injury.  
Hodge, supra; 38 C.F.R. § 3.156.  Accordingly, the Board 
finds that new and material evidence has been submitted to 
reopen the veteran's claim for service connection for the 
residuals of a back injury, and the June 1976 RO decision 
denying service connection is not final.  38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for entitlement to service connection for the 
residuals of a back injury; to this extent only, the appeal 
is granted.


REMAND

As noted above, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
has redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  The Board finds that there is a further duty to 
assist the veteran with the development of his claim. 

Following a review of the record, to include recently 
received medical statements and a transcript of the veteran's 
recent testimony at a videoconference Board hearing, it is 
the Board's judgment that he should be afforded a VA 
examination that includes an opinion addressing his assertion 
that his neck and back disability is causally linked to an 
injury during service.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097- 98 (2000); 38 U.S.C.A. § 5103A. 

The Board also notes that, in light of the change in the law, 
the RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & Supp. 2001) and 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159) are fully complied with and satisfied. 

Accordingly, this case will be REMANDED to the RO for the 
following action:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any VA 
and non-VA health care providers who have 
treated him for a neck or back disability 
since service.  After securing any 
necessary authorization, the RO should 
secure copies of all pertinent treatment 
reports identified by the veteran which 
are not currently of record.  All records 
obtained should be associated with the 
claims file.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159) are fully complied 
with and satisfied.

3.  Upon completion of the above, the RO 
should schedule the veteran for a VA 
examination.  The examiner is requested 
to conduct a comprehensive review of the 
veteran's claims file, including the 
private medical reports.  Following this 
review, and an examination of the 
veteran, to include any necessary tests, 
the examiner is requested to offer an 
opinion with supporting analysis, as to 
whether it is at least as likely as not 
that any current neck or back disability 
was caused by his injury in service.  A 
complete rationale for all opinions 
expressed should be provided.

The claims file must be made available to 
the examiner before the examination, for 
proper review of the medical history.  
The examination report should reflect 
whether such a review of the claims file 
was made.

Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  See 
38 C.F.R. § 3.655 (2001).

4.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for the residuals of a 
back injury.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, and they should be afforded the 
appropriate period of time  to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required by the veteran until he receives further 
notice.  The purpose of this REMAND is to obtain additional 
development, and the Board intimates no opinion as to the 
ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 


